Citation Nr: 0519385	
Decision Date: 07/18/05    Archive Date: 07/22/05

DOCKET NO.  02-16 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for low back pain secondary 
to service connected bilateral pes planus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Tahiry, Law Clerk 


INTRODUCTION

The veteran served on active duty from November 1942 to 
January 1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which denied entitlement to service 
connection for low back pain secondary to bilateral pes 
planus. 


FINDING OF FACT

There is no medical evidence showing that low back pain is 
caused or aggravated by a service connected disability. 


CONCLUSION OF LAW

Low back pain is not proximately due to or the result of a 
service-connected disability. 38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.310(a), 
3.326 (2004). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of the information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

In the November 2003 and January 2005 letters VA notified the 
claimant that he was responsible to support his claim with 
appropriate evidence.  Collectively, these letters also 
indicated that VA would obtain all relevant evidence in the 
custody of any VA or Federal facility he identified.  The 
veteran was advised that it was his responsibility to either 
send medical treatment records from his private physicians, 
or to provide a properly executed release so that VA could 
request the records for him.  These letters essentially asked 
him to provide any evidence he had pertaining to his claim.  
The July 2002 statement of the case and the January 2003, 
February 2004, and February 2005  supplemental statements of 
the case also explained what laws and regulations were 
applied in adjudicating his claim and what was necessary to 
establish secondary service connection for a low back 
disability.  

In view of the above, the Board finds that the duty to notify 
the veteran of the necessary evidence and of his 
responsibility for obtaining or presenting that evidence has 
been fulfilled.

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, after VA asked the veteran if 
there was any information or evidence he considered relevant 
to his claim, the record shows that the appellant filed 
and/or the RO obtained the veteran's service medical records, 
his treatment records from the Boston VA Medical Center, Alan 
J. Berrick, M.D., and Charles A. Dicecca, M.D..  Furthermore, 
the record includes the results from a January 2002 VA 
examination held for the express purpose of determining 
whether there was a relationship between the veteran's low 
back pain and already service connected bilateral pes planus.  
The record shows that the veteran was notified of the 
evidence VA had requested, and notified in the statement and 
supplemental statements of the case of the evidence which had 
been received. 

The veteran identified Paul Ossen, M.D. and Leonard 
Bernstein, M.D whose records were not requested and do not 
appear in the veteran's file.  However, in November 2003 the 
veteran stated that the records sought where no longer 
available as Dr. Bernstein had retired and Dr. Ossen was 
deceased.

Accordingly, the Board finds that all available and 
identified medical records have been obtained and there is no 
indication that any pertinent evidence was not received.  
Therefore, the duty to notify the appellant of any inability 
to obtain records does not arise in this case.  Id.  Thus, 
VA's duty to assist has been fulfilled.

Finally, the record is remarkable for absence of any evidence 
of harm to the veteran because VA failed to provide an 
adequate VCAA notice until after the appealed from rating 
decision.  Cf. Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this respect, a review of the record on appeal 
shows the veteran was given numerous opportunities to submit 
evidence after the RO notified him of what evidence was 
necessary to substantiate his claim, and the record shows 
that the appellant filed and/or the RO obtained additional 
records.  Hence, the Board finds that the veteran was not 
prejudiced by VA's failure to issue the VCAA letter until 
after the rating decision.

Lastly, to the extent that VA may have failed to fulfill any 
duty to notify and assist the veteran, including because the 
VCAA notice was not provided in the order required by 
38 U.S.C.A. § 5103(a), the Board finds that error to be 
harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Conway 
v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In this case, 
however, because there is no evidence that any failure on the 
part of VA to further comply with the VCAA reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  While perfection is an aspiration, the 
failure to achieve it in the administrative process, as 
elsewhere in life, does not, absent injury, require a repeat 
performance.  Miles v. M/V Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).

The Claim

The veteran contends that his low back pain is caused or 
aggravated by his service connected bilateral pes planus.  It 
is requested that the veteran be afforded the benefit of the 
doubt. 

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  If a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted where disability is proximately due to or the 
result of already service-connected disability.  38 C.F.R. 
§ 3.310.  Compensation is also payable when service-connected 
disability has aggravated a non-service-connected disorder.  
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

It is the responsibility of the Board to weigh the evidence 
and decide where to give credit and where to withhold the 
same and, in so doing, accept certain medical opinions over 
others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  
That responsibility is particularly onerous where medical 
opinions diverge.  At the same time, the Board is mindful 
that it cannot make its own independent medical 
determinations and that there must be plausible reasons for 
favoring one medical opinion over another.  Evans v. West, 
12 Vet. App. 22, 30 (1999).

With the above criteria in mind, the Board finds that the 
preponderance of the medical evidence is against finding that 
the veteran's low back pain was caused or is aggravated by a 
service-connected disability.  

At a January 2002 VA examination the veteran was diagnosed 
with a low back strain and pes planus.  As to the origins of 
the veteran's disabilities, the examiner opined as follows:

On the basis of the veteran's history and 
my physical examination, it is my opinion 
that there is no causal relationship 
between the pes planus and the veteran's 
back pain. I base this opinion on the 
fact that he was found to have pes planus 
on discharge from active duty in 1946 and 
did not begin to have back pain until 
1991.  

The above opinion stands uncontradicted by any other medical 
opinion of record.  Colvin v. Derwinski 1 Vet. App. 171, 175 
(1991) (VA may only consider independent medical evidence to 
support its findings and is not permitted to base decisions 
on its own unsubstantiated medical conclusions).  

Accordingly, the Board finds that the weight of the evidence 
is against the veteran's claim of service connection for low 
back pain, due to service-connected bilateral pes planus, and 
this claim must be denied.  38 U.S.C.A. § 1110.

In reaching the above conclusion, the Board has taken into 
account the veteran's and his representative's written 
statements to the RO.  Moreover, the Board recognizes that 
the veteran and his representative are competent to describe 
visible symptoms or manifestations of a disease or disability 
during and after service.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992) (lay witnesses are competent 
to describe painful experiences and symptoms that result 
there from).  Nevertheless, they have not been shown to be 
competent to provide a medical opinion as to the etiology of 
the veteran's current problems.  Id.; Moray v. Brown, 
5 Vet. App. 211 (1993) (persons without medical expertise are 
not competent to offer medical opinions); Grottveit v. Brown, 
5 Vet. App. 91 (1993).  Therefore, the Board will give more 
evidentiary weight to the opinion provided by the January 
2002 VA examiner. 

Likewise, as to the quotation excerpted from his family first 
aid book, to the effect that "continued low backache...may be 
due to other conditions before the sprain...[including] fallen 
arches," the Board finds that this opinion is too general 
and inconclusive to establish a plausible claim that the 
veteran's low back pain was incurred in or aggravated by his 
service connected pes planus.  See Mattern v. West, 12 Vet. 
App. 222, 228 (1999)("Generally, an attempt to establish a 
medical nexus...solely by generic information in a medical 
journal or treatise  'is too general and inconclusive' to 
well ground a claim.")  

Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application. Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 


ORDER

Entitlement to service connection for low back pain secondary 
to service-connected bilateral pes planus is denied.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


